Citation Nr: 1529779	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1950 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing has been associated with the electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

As an initial matter, the Board notes that there is some discrepancy as to the Veteran's representation.  In a January 2013 VA Form 21-4138, the Veteran revoked his power of attorney as to the Vietnam Veterans of America.  The VBMS and Virtual VA electronic claims files do not include a subsequent VA Form 21-22 appointing a new representative; however VBMS indicates that the Veteran currently is represented by the Arizona Department of Veterans' Services.  This organization's representation of the Veteran is supported by their participation in the May 2015 Board hearing.  Given that the Veteran's claim is herein granted in full and that the matter has been advanced on the docket due to the Veteran's age, the Board concludes that a delay to request clarification as to representation from the RO and/or the Veteran would serve no useful purpose.



FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, he has PTSD that was incurred during his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2014); see also 38 U.S.C.A. § 1154(b) (West 2014).  

In this case, the evidence of record demonstrates that the Veteran participated in combat activities during his service in the Korean War, as evidenced by his awards that include the Combat Action Badge (CAB).  The main point of contention in this case, therefore, is whether the Veteran has a current diagnosis of PTSD.  Resolving reasonable doubt in his favor, the Board finds that he does.  In that regard, the Board has considered the June 2010 VA examination report that concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  By contrast, a January 2015 VA treatment record concluded that the Veteran met the DSM-5 criteria for a diagnosis of PTSD.  Similarly, VA treatment records from a VA social worker include diagnoses of PTSD.  An August 2014 letter from a licensed medical social worker also discussed the Veteran's "symptoms of combat related posttraumatic stress disorder" without specifically noting a current PTSD diagnosis.  

The Board observes that the confusion between the failure to diagnose the Veteran with PTSD during the June 2010 VA examination, while making such diagnosis in January 2015 could be the result of differences in the diagnostic criteria between the DSM-IV and DSM-5.  In that regard, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2015 and therefore, this claim is governed by the DSM-5. 

As the diagnoses clearly were based on the Veteran's reported symptoms and the January 2015 diagnosis specifically based on the DSM-5 criteria, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a current diagnosis of PTSD related to his combat service.  Therefore, entitlement to service connection is warranted.  

To the extent that the Veteran has notations of other psychiatric disorders during the appellate time period, the Veteran's nightmare and adjustment disorders include symptoms that are specifically contemplated in the diagnosed PTSD.  As such, the Board concludes that the foregoing represents a complete grant of benefits in this claim.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


